GUARANTY OF PAYMENT




This Guaranty (this "Guaranty") is made as of August __ , 2007 by Surgicount
Medical, Inc., a California corporation (the "Guarantor") and a wholly owned
subsidiary of Patient Safety Technologies, Inc., a Delaware corporation
(“Borrower”), in favor of Ault Glazer Capital Partners, Inc., a Delaware
corporation (the "Company"). Unless otherwise defined herein, all capitalized
terms used herein shall have the meaning ascribed to them in the Promissory
Note, dated the even date hereof, issued by Borrower to the Company.


WHEREAS, it is a condition precedent to the Lender's willingness to loan the
Principal Amount to Borrower under the Promissory Note, that the Guarantor agree
to guarantee the performance of Borrower of its Obligations (as defined below)
under the Promissory Note.


WHEREAS, the Borrower and Guarantor share an identity of interests as members of
a consolidated group of companies engaged in substantially similar businesses.


WHEREAS, the Borrower provides certain centralized financial, accounting and
management services to Guarantor, and the Lender's extensions of credit to the
Borrower have facilitated the expansion and will enhance the overall financial
strength and stability of the Borrower's consolidated group, including
Guarantor.


WHEREAS, the Guarantor will derive substantial benefits as a result of the
Lender's extensions of credit to the Borrower, which benefits are hereby
acknowledged by the Guarantor, and the Guarantor, therefore, desire to enter
into this Guaranty in order to satisfy the condition precedent described above.


NOW, THEREFORE, in consideration of the foregoing recitals, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, the Guarantor hereby
agrees with the Company as follows:


Section 1. Guaranty of Obligations. The Guarantor hereby absolutely,
unconditionally and irrevocably guarantees as primary obligor, and not merely as
surety, the prompt performance and payment in full when due, whether at stated
maturity, by acceleration or otherwise (including, without limitation,
obligations that would become due but for the operation of the automatic stay
under Section 362(a) of Title 11 of the United States Code, and including
interest, fees and other charges whether or not a claim is allowed for such
obligations in any such bankruptcy proceeding), of (i) all indebtedness,
obligations and liabilities of the Borrower arising at any time, now or in the
future, pursuant to the Promissory Note; (ii) all reasonable costs and expenses
incurred by the Lender, including, without limitation, reasonable attorneys fees
and legal expenses, in the exercise, preservation or enforcement of any of the
rights, powers or remedies of the Lender, or in the enforcement of the
obligations of the Guarantor, hereunder and under the Promissory Note and
Security Agreement; and (iii) any renewals, continuations or extensions of any
of the foregoing (all of which are referred to herein as the "Obligations")


 
1

--------------------------------------------------------------------------------

 
Section 2. Fraudulent Transfer Laws. Anything contained in this Guaranty to the
contrary notwithstanding, the obligations of the Guarantor hereunder shall be
limited to a maximum aggregate amount equal to the largest amount that would not
render its obligations hereunder subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable state law (collectively, the "Fraudulent
Transfer Laws"), in each case after giving effect to all other liabilities of
the Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor in respect of inter-company indebtedness to the Borrower or other
affiliates of the Borrower to the extent that such indebtedness would be
discharged in an amount equal to the amount paid by such Guarantor hereunder)
and after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation or contribution of the Guarantor pursuant to applicable law, this
Guaranty or any other agreement providing for an equitable allocation among the
Guarantor and other affiliates of the Borrower of obligations arising under
guaranties by such parties. This Section 2 shall be construed with the goal of
maximizing the amount payable by the Guarantor hereunder without rendering it
insolvent, leaving it with an unreasonably small amount of capital with which to
conduct its business or leaving it unable to pay its debts as they mature, and
in determining the solvency or net worth of the Guarantor.


Section 3. Nature of Guaranty: Continuing, Absolute and Unconditional.


(a) This Guaranty is and is intended to be a continuing guaranty of payment when
due of the Obligations, and not of collection, and is independent of and in
addition to any other guaranty, endorsement, collateral or other agreement held
by the Lender therefor or with respect thereto, whether or not furnished by a
Guarantor. Upon the occurrence and during the continuance of any Event of
Default, the Lender may, at its sole election, proceed directly and at once,
without notice, against any or all of the Guarantors to collect and recover the
full amount or any portion of the Guaranteed Obligations, without first
proceeding against the Borrower or against any security or collateral for the
Obligations. All Obligations shall be conclusively presumed to have been created
in reliance hereon.
 
(b) This Guaranty shall not be changed or affected by any representation, oral
agreement, act or thing whatsoever, except as herein provided. This Guaranty is
intended by the Guarantor to be the final, complete and exclusive expression of
the agreement between the Guarantor and the Lender with respect to the subject
matter hereof.
 
(c) The obligations of the Guarantor under this Guaranty are absolute and
unconditional and shall not be impaired or discharged by:


(i) the failure of the Lender to assert any claim or demand or to enforce any
right or remedy against the Borrower;


(ii) any extension, renewal or other alteration of any provision of the
Promissory Note or Security Agreement;


 
2

--------------------------------------------------------------------------------

 
(iii) any rescission, waiver, amendment or modification of any of the terms or
provisions of the Promissory Note or Security Agreement;


(iv) the failure of the Lender to assert any claim or demand or to exercise or
enforce any right or remedy under the Promissory Note or the Security Agreement;


(v) the sale, exchange, release, surrender, realization of or upon or the
failure to perfect with respect to or otherwise deal with in any manner and in
any order any property by whomsoever at any time pledged or mortgaged to secure,
or howsoever securing, the Obligations;


(vi) the settlement or compromise of any of the Obligations, any security
therefore or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, or any subordination of the payment
of all or any part thereof to the payment of any liability (whether due or not)
of the Borrower to creditors of the Borrower other than the Lender and the
Guarantor;


(vii) application of any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower to the Lender regardless of what
liability or liabilities of the Borrower remain unpaid;


(viii) the act or failure to act in any manner referred to in this Guaranty
which may deprive any Guarantor of its right to subrogation or contribution
against the Borrower to recover any payments made pursuant to this Guaranty; or


(ix) or any other act, agreement, thing, omission or delay to do any other act
or thing that may or might in any manner or to any extent vary the risk of any
Guarantor or that would otherwise operate as a discharge of a guarantor as a
matter of law or equity.


(d) The Guarantor's obligation hereunder is to pay the Obligations in full when
due according to the Promissory Note to the extent provided herein, and such
obligation shall not be affected by any stay or extension of time for payment by
the Borrower resulting from any proceeding under Title 11 of the United States
Code, as now constituted or hereafter amended or replaced, or any similar
federal or state law.


Section 4. No Discharge or Diminishment of Guaranty. The obligations of the
Guarantor under this Guaranty shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than if the Obligations have
been indefeasibly paid in full in cash), including, without limitation, any
claim of waiver, release, surrender, alteration or compromise of any of the
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations or any discharge of the Borrower from
any of the Obligations in a bankruptcy or similar proceeding or otherwise.


 
3

--------------------------------------------------------------------------------

 
Section 5. Representations and Warranties. The Guarantor represents and warrants
that:


(a) Organization and Good Standing. The Guarantor is a corporation duly
organized and validly existing in good standing under the laws of the State of
California and has full power and authority to own its properties and to conduct
its business as such properties are presently owned and such business is
presently conducted.


(b) Due Qualification. The Guarantor is duly qualified to do business and is in
good standing as a foreign corporation, and has obtained all necessary licenses
and approvals, in all jurisdictions in which the ownership or lease of property
or the conduct of its business requires such qualification, licenses or
approvals, except where the failure to so qualify to obtain such licenses and
approvals or to preserve and maintain such qualification, licenses or approvals
could not reasonably be expected to give rise to a material adverse effect with
respect to the Guarantor.


(c) Power and Authority; Due Authorization. The Guarantor has all necessary
limited partnership power and authority to execute and deliver this Guaranty and
to perform all its obligations hereunder. The execution, delivery and
performance of this Guaranty has been duly authorized by all necessary limited
partnership action.


(d) Binding Obligations. This Guaranty constitutes the legal, valid and binding
obligation of the Guarantor, enforceable against the Guarantor in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors rights generally and by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.


(e) No Conflict or Violation. The execution, delivery and performance of this
Guaranty, and the fulfillment of the terms hereof, will not (i) conflict with,
violate, result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under,
(A) the certificate incorporation or Bylaws, as amended, of the Guarantor or (B)
any indenture, loan agreement, mortgage, deed of trust, or other material
agreement or instrument to which the Guarantor is a party or by which it or any
of its properties is bound or (ii) conflict with or violate any federal, state,
local or foreign law or any decision, decree, order, rule or regulation
applicable to the Guarantor or any of its properties of any court or of any
federal, state, local or foreign regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Guarantor or any of
its properties, except such conflict or violation described in clause (i)(B) and
clause (ii), individually or in the aggregate, could not reasonably be expected
to have a material adverse effect on the ability of the Guarantor to perform its
obligations under this Guaranty or the validity or enforceability of this
Guaranty.


Section 6. Guarantor's Acknowledgment. The Guarantor hereby acknowledges that
the Company entered into the transactions contemplated by the Agreement in
reliance upon the execution of this Guaranty.


Section 7. Termination of Guaranty. The Guarantor's obligations hereunder shall
continue in full force and effect until the Promissory Note and all interest due
thereon is paid in full.


 
4

--------------------------------------------------------------------------------

 
Section 8. Successors and Assigns. This Guaranty shall be binding upon the
Guarantor and its successors and assigns, and shall inure to the benefit of and
be enforceable by the Company and its respective successors, transferees and
assigns. The Guarantor may not assign or transfer any of its obligations
hereunder.


Section 9. Amendments and Waivers. No amendment or waiver of any provision of
this Guaranty nor consent to any departure by the Guarantor therefrom shall be
effective unless the same shall be in writing and signed by the Company. No
failure on the part of the Company to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.


Section 10. Notices. All notices, consents, or other communications provided for
in this Note or otherwise required by law shall be in writing and may be given
to or made upon the respective parties, if to Guarantor, at 27555 Ynez Road,
Suite 330, Temecula, CA 92591 ("Borrower"), promises to pay to Ault Glazer
Capital Partners, LLC., if to Lender, at 1800 Century Park East, Suite 200 Los
Angeles, CA 90067. Such addresses may be changed by notice given as provided in
this Section. Notices shall be effective upon the date of receipt; provided,
however, that a notice (other than a notice of a changed address) sent by
certified or registered U.S. mail, with postage prepaid, shall be presumed
received not later than three (3) business days following the date of sending.


Section 11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (without giving effect to
choice of law principles thereof that would result in the application of the
laws of another jurisdiction).


Section 12. Submission to Jurisdiction. Each of the parties hereto (a) consents
to submit itself to the personal jurisdiction of any Delaware chancery or
federal court located in the City of Wilmington in the event any dispute arises
out of this Agreement or any transaction contemplated by this Guaranty, (b)
agrees that it will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such court, (c) agrees that it will
not bring any action relating to this Guaranty or any transaction contemplated
by this Guaranty in any court other than any such court and (d) waives any right
to trial by jury with respect to any action related to or arising out of this
Guaranty or any transaction contemplated by this Guaranty. Each of the parties
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Guaranty or the transactions
contemplated hereby in Delaware chancery or federal courts located in the City
of Wilmington, and hereby further irrevocably and unconditionally waives and
agree not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.


Section 13. WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR
RELATING TO THIS GUARANTY, OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), ACTIONS OF EITHER OF THE PARTIES HERETO OR ANY
OTHER RELATIONSHIP EXISTING IN CONNECTION WITH THIS GUARANTY, AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.


 
5

--------------------------------------------------------------------------------

 
Section 14. Counterparts. This Guaranty may be executed in counterparts, each of
which shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement.


Section 15. Miscellaneous. This Guaranty constitutes the entire agreement of the
Guarantor with respect to the matters set forth herein. The rights and remedies
herein provided are cumulative and not exclusive of any remedies provided by law
or any other agreement. The provisions of this Guaranty are severable, and in
any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of the Guarantor hereunder would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of the guaranty, the amount of such liability shall,
without any further action by the Guarantor be automatically limited and reduced
to the highest amount that is valid and enforceable as determined in such action
or proceeding. The invalidity or unenforceability of any one or more sections of
this Guaranty shall not affect the validity or enforceability of its remaining
provisions. Captions are for ease of reference only and shall not affect the
meaning of the relevant provisions.


[Signature Page Follows]
 
 
6

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.


SURGICOUNT MEDICAL, INC.
         
By: ________________________________
Name: William B. Horne
Title: Chief Financial Officer
   
AULT GLAZER CAPITAL PARTNERS, INC.
         
By: ________________________________ 
Name: Milton C. Ault III
Title: Chairman and CEO
   

 


 
7

--------------------------------------------------------------------------------

 